Citation Nr: 0127111	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  01-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1956 to October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral defective 
hearing.  

In September 2001, the veteran appeared before the 
undersigned Member of the Board via videoconference hearing, 
and gave testimony in support of his claim.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000 (with certain exceptions).  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has contended that his currently manifested 
bilateral defective hearing is the result of ear damage 
stemming from inadequate cabin pressurization while flying in 
a C-124 Globemaster from Japan to Korea in November 1957; 
that approximately one week after his arrival in Kimpo, 
Korea, he experienced a loss of hearing and was admitted to 
an Army hospital in Ascom City, Korea, for a period of about 
two weeks; and that after his hearing returned, it was not 
the same and has gotten worse as he gets older.  

The veteran's service medical records are not available and 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center, St. Louis, Missouri.  No 
information pertaining to the veteran's hospitalization could 
be obtained from hospital data cards compiled by the Office 
of the Surgeon General (SGO), Department of the Army.  The RO 
has obtained morning or sick reports of the veteran showing 
that on December 13, 1957, he was removed from the duty 
roster of the 6167th MATRON (Material Squadron), Kimpo Air 
Base, Korea, and admitted to the 121st Evacuation Hospital 
(SMBL), with no indicated diagnosis or type of treatment.  On 
December 21, 1957, the veteran was returned to duty with his 
squadron.  Additional morning reports show that effective 
October 14, 1958, the veteran was transferred from the 6167th 
MATRON (Material Squadron), Kimpo Air Base, Korea, and 
assigned for duty to the Headquarters Company, 6147th ABGRU.  
The veteran has asserted that the 121st Evacuation Hospital 
(SMBL), the Army hospital where he was treated, was located 
at Ascom City, Korea.  

The RO should ask the claimant to submit completed medical 
records release authorizations (VA Forms 21-4142) authorizing 
the release to VA of any records of a trucking employment 
physical examination taken in approximately 1986, all 
clinical records from a physician who treated him for an ear 
infection in 1974 or 1975, all clinical records of the 
claimant from Mobil Oil Company between 1968 and 1985, all 
clinical records of the claimant from Dr. Michael Evard, 
Ardmore, Oklahoma, and all clinical records of treatment of 
the veteran at the VA medical facility or facilities where he 
received treatment for kidney failure, dialysis, and kidney 
transplant.  The RO should further request from the 
appropriate repository all medical records from the 
claimant's period of Air Force Reserve service at Carswell 
Air Force Base, Texas, from October 4, 1960, to October 3, 
1962, including any reserve entrance, annual, and separation 
examinations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The most useful evidence would be medical evidence 
showing a current bilateral defective hearing in the 
claimant, and a competent medical opinion from a health care 
professional who has reviewed the veteran's documented 
medical history and attributes his current hearing loss to 
tympanic or other injury in service.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the claimant to 
submit completed medical records release 
authorizations (VA Forms 21-4142) 
authorizing the release to VA of any 
records of a trucking employment physical 
examination taken in approximately 1986, 
all clinical records from a private 
physician who treated him for an ear 
infection in 1974 or 1975, all clinical 
records of the claimant from Mobil Oil 
Company between 1968 and 1985, all 
clinical records of the claimant from Dr. 
Michael Evard, Ardmore, Oklahoma, and all 
clinical records of treatment of the 
veteran at the VA medical facility or 
facilities where he received treatment 
for kidney failure, dialysis, kidney 
transplant, or any other trauma or 
pathology.  

2.  The RO should request from the 
appropriate repository all medical 
records from the claimant's period of Air 
Force Reserve service at Carswell Air 
Force Base, Texas, from October 4, 1960, 
to October 3, 1962, including any reserve 
entrance, annual, and separation 
examinations.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 1991 
& Supp. 2001) are fully complied with and 
satisfied. 

4.  If, and only if, the claim is reopened 
by submission of new and material 
evidence, the RO should schedule another 
VA audiology and audiometric examination 
of the veteran by an audiologist who has 
made a complete review of the veteran's 
service medical records and postservice 
medical records, including all postservice 
audiology and audiometric test reports 
obtained by the RO pursuant to this Remand 
order.  The examiner should be asked to 
provide a medical opinion as to whether it 
is at least as likely as not that any 
current bilateral defective hearing shown 
in the veteran was caused or worsened 
during active service, taking into 
consideration his history of ear 
infections and any occupational noise 
exposure following service separation.  A 
complete rationale for all opinions 
offered must be provided. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


